t c memo united_states tax_court jimmie e cannon petitioner v commissioner of internal revenue respondent docket no filed date jimmie e cannon pro_se timothy f salel for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in and additions to tax with respect to petitioner’s federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number - - the issues for decision are whether petitioner filed federal_income_tax returns for the years in issue whether respondent properly determined petitioner’s income from the practice of law whether petitioner is entitled to any deductions beyond those conceded by respondent and whether petitioner is liable for the additions to tax determined by respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner resided in la mesa california when he filed his petition in this case petitioner was admitted to practice law in california in date during and petitioner specialized in immigration law and handled a high volume of amnesty cases deportation hearings asylum applications and family petitions petitioner’s practice was conducted under the name santa ana immigration center saic petitioner maintained bank accounts in the name of saic and held signature_authority over the bank accounts during saic was operated out of a commercial office located on north broadway in santa ana california in saic moved to an office on main street in santa ana - - during and petitioner was married to crucita cannon crucita cannon worked with petitioner at saic petitioner also had a secretary named judy sanchez hanibal mike justo justo and his wife graciela justo the justos were bilingual english and spanish and ran a small income_tax service and wedding chapel in santa ana the justos referred some cases to petitioner and assisted petitioner in dealing with hispanic clients petitioner and the other persons working in his office maintained receipt books in which they recorded payments received from and balances due from clients of saic the payments included fees earned by petitioner as well as reimbursements for filing fees and payments for services rendered by persons other than petitioner the money receipt books reflected total payments of dollar_figure received during and dollar_figure received during petitioner also received fees of dollar_figure from octovio molina and dollar_figure from gerald scott during that he did not record in the money receipt books barly in petitioner’s sister sharon cannon attempted to set up books for saic for and she reviewed the receipt books ledger cards and client files in she set up a client billing system on the computer she secured from the - - justos check stubs and miscellaneous receipts for expenses of saic she concluded her work by date prior to petitioner commenced an action for dissolution of his marriage to crucita cannon in a declaration filed date in the divorce action petitioner represented the income records for my immigration law practice for last years which i have in my possession indicate that there was in the area of dollar_figure or so per month that was transferred through the business account---- money that p’s wife crucita took in deposited and i’m sure transferred out without her cooperation it will be very difficult for me to determine more about my practices sic income i should point out that with crucita controlled the mail at my office and with crucita’s mother controlling the mail at my residence they were effectively able to keep me in the dark about the true extent of income and where the money was being spent based upon what i know now i believe that crucita systematically looted income from my immigration law practice in an income and expense declaration filed in the divorce action on date petitioner represented that his gross monthly income his net monthly disposable income his other income and various other items were unknown in date petitioner rented commercial space on south broadway in santa ana from jorge nanni nanni in date nanni commenced eviction proceedings against petitioner nanni delivered two boxes containing money receipt books to an office of the internal_revenue_service irs - - in date agents of the immigration and naturalization service ins executed an arrest warrant for crucita cannon and a search warrant for the premises of saic crucita cannon was subsequently convicted of selling fraudulent immigration documents on date petitioner was disbarred from the practice of law in california in its opinion cannon v state bar of cal cal 3d the supreme court of the state of california found that petitioner had committed multiple instances of serious misconduct many of which involved moral turpitude the statutory notice in this case was prepared based on the receipt books delivered to the irs by nanni the notice was sent to petitioner on date respondent determined that petitioner had schedule c profit or loss from business income from his law practice of dollar_figure in and dollar_figure in the explanation of adjustments that was attached to the statutory notice stated a it is determined that santa ana immigration center realized income in the amount of dollar_figure in the tax_year ending december and dollar_figure in the tax_year ending date under the community_property rules of the state of california one-half of this income is taxable to you accordingly your taxable_income is increased by dollar_figure for and dollar_figure in -- - respondent also determined that petitioner was liable for self- employment_tax and for additions to tax for failure_to_file tax returns and for failure to pay estimated_tax in the petition filed date petitioner’s disagreement with the adjustments was stated as follows i received no taxable_income during the tax years of and from santa ana immigration center or any other source therefore there is no responsibility for paying taxes in this matter because no income was personally collected earned or received at no time did petitioner amend the petition to allege that he filed returns or to state any other special matter the case was first set for trial on date by notice served date on date petitioner filed a petition with the u s bankruptcy court for the southern district of california under u s c chapter on date petitioner filed an adversary proceeding in the bankruptcy court against the united_states of america the gist of petitioner’s complaint was that his books_and_records used by the irs in making the determinations at issue in this case were wrongfully seized by the ins in pursuant to stipulation on date petitioner’s action against the united_states of america was dismissed on date petitioner also filed an adversary proceeding in the bankruptcy court against a former employee of the ins and against nanni the gist of the complaint in this _- _- action was also that petitioner’s records had been wrongfully seized on date the bankruptcy court granted a motion for summary_judgment in favor of the former employee of the ins the bankruptcy court ruled that petitioner’s constitutional tort claim would not stand because petitioner plaintiff in the bankruptcy adversary proceeding plainly had available the remedies afforded in rule of the federal rules of criminal procedure by which he could have challenged the search of the subject offices and sought return of his property plaintiff clearly knew the search occurred in because he was at the site when it took place and it would be inappropriate years after the fact to imply a private cause of action against defendant when plaintiff could have availed himself of the rule remedy at the time of the search the bankruptcy court further held that the action was barred by the statute_of_limitations and that the former ins employee should prevail on his claim of qualified immunity stating no evidence was adduced in response to the former employee’s assertion that he did not provide any documents to the i r s on date petitioner’s adversary complaint against nanni was dismissed and closed opinion prior to trial of this case petitioner’s strategy was to refuse to cooperate with respondent and instead to pursue arguments not raised in the pleadings that respondent was somehow precluded from pursuing this case because of misconduct in relation to the seizure of petitioner’s records in --- - during trial while asserting the same claims petitioner successfully showed errors in respondent’s schedules summarizing the receipt books those records as explained in petitioner’s testimony also reflected nontaxable reimbursements and deductible expenses petitioner did not present any additional evidence of deductions in his opening brief respondent corrected the errors and made appropriate concessions based on the receipt books received in evidence petitioner has not made any further attempt to show errors in respondent’s revised computations instead he pursues a hodgepodge of nonmeritorious contentions respondent’s position in respondent’s brief respondent tabulated the various receipt books and derived new totals of gross_receipts for petitioner for and respondent’s revised totals are dollar_figure for and dollar_figure for in recomputing the gross_receipts respondent omitted items identified in the receipt books as reimbursement of expenses a loan from petitioner’s father and receipts marked void respondent concedes that petitioner paid wages of dollar_figure in and dollar_figure in respondent also concedes that petitioner paid filing fees of dollar_figure in and dollar_figure in paid for services rendered by justo in the amount of dollar_figure in and paid bail bond expenses of dollar_figure in respondent also concedes --- - that petitioner is entitled to deduct dollar_figure as rental expenses in finally respondent concedes that petitioner is entitled to deduct one-half of the self-employment_tax imposed for and as recalculated with respect to the items of income and deductions respondent computed petitioner’s tax_liability on one-half of the net_income determined pursuant to california community_property law petitioner’s contentions petitioner contends that respondent has the burden_of_proof by clear_and_convincing evidence in this case he equates respondent’s determination that he failed to file tax returns as fraud under sec_7454 and rule b respondent however has not determined the applicability of a civil_fraud penalty in this case the addition_to_tax for failure_to_file sec_665l1 a and not the addition_to_tax for fraud former sec_6653 is an issue failure_to_file tax returns is not the equivalent of fraud for purposes of civil_tax_penalties see eg 86_tc_1253 koeneman v commissioner tcmemo_1958_186 cf current sec_6651 sec_6663 the clear_and_convincing standard is not applicable in this case the preponderance_of_the_evidence supports respondent’s position on each of the issues petitioner argues that he did file tax returns and that the statute_of_limitations bars the deficiency_notice in this case -- - he claims that he testified that he filed the required returns however neither the transcript pages that he cites nor any other pages of the transcript contain such testimony his contention throughout this case beginning with the petition was that he did not have taxable_income for or he never stated specifically that he prepared or filed federal_income_tax returns for or he did not plead the bar of the statute_of_limitations in the petition he never provided copies of any returns details concerning the time or manner of preparation of returns or any other credible_evidence that supports his belated assertion in the briefs that he filed returns for the years in issue the official irs transcripts of his account received in evidence as stipulated exhibits show that there were no returns filed prior to the substitutes for returns filed in we do not believe that petitioner filed federal_income_tax returns for the years in issue petitioner argues that his inability to produce records of his income and deductions is attributable to the government’s seizure of his records in and failure to return those records to him again we do not believe petitioner’s assertions petitioner called as a witness his sister who testified that she worked on the books of saic in in response to petitioner’s questions his sister indicated that it was kind of hard to discern whether justo or petitioner made a profit petitioner presented no evidence of preparation of tax returns or schedules showing his income for or during his divorce proceedings in petitioner represented that he did not know what his income was allegedly because of actions by his then wife based on his sister’s description of the efforts she made in to reconstruct the business income and his own assertions in we do not believe that any seizure of records in was the cause of petitioner’s inability and failure to report correctly his income and expenses for or during the years in issue and in his proposed findings_of_fact in his brief petitioner has represented that he conducted saic as sole practitioner petitioner now contends that the notice_of_deficiency is invalid on its face because he was not named as a partner in the notice_of_deficiency petitioner’s argument is based on the alleged treatment of petitioner and justo as partners for employment_tax purposes by the irs he contends that the court does not have jurisdiction because the commissioner did not issue a notice of final_partnership_administrative_adjustment under sec_6226 regardless of the lack of factual support for petitioner’s argument sec_6226 applies only to partnerships having more than partners sec_6231 b petitioner claims that any and income_tax liabilities were discharged as a result of the bankruptcy proceedings whether a discharge applies to a taxpayer’s income_tax deficiencies must be determined by the bankruptcy court see 94_tc_1 75_tc_389 petitioner’s other contentions regarding the effect of the bankruptcy are predicated on his erroneous assumption that respondent has the burden_of_proof that the taxes were not discharged or on legal arguments not properly pleaded in this case petitioner’s recurrent theme is that some misconduct on the part of the federal government should inure to his benefit in this case we are not persuaded by petitioner’s claims of malfeasance and misconduct neither apparently was the bankruptcy court even in cases where questionable conduct is attributable to irs agents however suppression of evidence generally is not a suitable sanction ina civil tax case 919_f2d_115 9th cir affg tcmemo_1988_586 97_tc_7 miller v commissioner tcmemo_1998_72 we do not think any sanction is appropriate here the remainder of petitioner’s contentions to the extent that they are intelligible are so patently lacking in merit that they do not require a response summary and conclusions petitioner blames his present situation on the u s government the justos his former wife his former landlord and unidentified others we are satisfied that petitioner’s predicament is of his own making respondent has by the receipt books in evidence and petitioner’s testimony presented substantive evidence that petitioner received unreported income see 774_f2d_932 9th cir 92_tc_661 87_tc_74 petitioner has shown no error in respondent’s corrected schedules of income set forth in respondent’s opening brief petitioner has not identified any deductions to which he is entitled beyond those conceded by respondent based on the records in evidence petitioner’s burden with respect to deductions is well established see eg 512_f2d_882 9th cir affg tcmemo_1972_133 as explained above we do not believe petitioner’s claims that respondent is responsible for his inability to substantiate deductions even if the records had been lost or destroyed while in respondent’s hands however petitioner would not be relieved of his burden with respect to deductions see 756_f2d_1430 9th cir taxpayers’ self-certification of their record- keeping system is not a substitute for proof of their -- deductions affg and vacating on another issue 80_tc_34 71_tc_1120 sentinel fin servs v commissioner tcmemo_1992_ affd without published opinion 39_f3d_1188 9th cir sec_6651 provides for an addition_to_tax for failure_to_file federal_income_tax returns as discussed above we do not believe petitioner’s belated claim that he filed timely returns he has shown no reasonable_cause for failure_to_file the returns and the sec_6651 addition_to_tax is sustained the addition_to_tax for failure to make estimated_tax payments under sec_6654 is imposed in the absence of special exceptions not applicable here see generally 75_tc_1 to reflect respondent’s concessions decision will be entered under rule
